DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 25 February 2021 has been entered in full.  Claims 1, 15, and 34 are amended.  Claims 2-14, 16, 18, 21-24, 26, 27, 37, and 38 are cancelled.  Claims 39-47 are added.
	Claims 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 30 June 2020.
Claims 1, 15, 17, 19, 20, 25, 28-30, 34-36, and 39-47 are under consideration in the instant application.

Sequence Compliance
The Applicant’s response to the Sequence Listing Requirements under 37 CFR §1.821 (25 February 2021) has been considered and is found persuasive. Therefore, the requirements set forth in the Non-Final Rejection of 25 September 2020 are withdrawn.

Withdrawn Objections and/or Rejections
1.	The objections to the specification as set forth at pages 3-4 of the previous Office Action (25 September 2020) are withdrawn in view of the amended specification and Applicant’s persuasive arguments (25 February 2021).  
withdrawn in view of the amended and cancelled claims (25 February 2021). 
3.	The rejections of claims 3, 15 and 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth at page 5 of the previous Office Action of 25 September 2020 are withdrawn in view of the amended and cancelled claims (25 February 2021).
4.	The rejection of claims 1, 3, 4, 17-20, and 28-30 under 35 U.S.C. 102(a)(1) as being anticipated by Sloop et al. (J Clin Invest 113(11): 1571-1581, 2004) as set forth at page 18 of the previous Office Action of 25 September 2020 is withdrawn in view of the amended and cancelled claims (25 February 2021).  Specifically, Sloop et al. do not teach administering a compound that decreases KCTD17 expression.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 15, 17, 19, 20, 25, 28-30, 34-36, and 39-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
	Claim 1 is directed to a method of reducing hepatic and plasma triglyceride levels in a subject in need thereof comprising administering to the subject a pharmaceutical composition comprising a pharmaceutical carrier and a compound that decreases potassium channel tetramerization domain containing 17 (KCTD17) expression in liver cells in an amount effective to reduce the subject’s hepatic and plasma triglyceride levels, wherein the compound is an oligonucleotide.  Claim 34 recites a method of treating a subject afflicted with elevated triglyceride levels or at risk of developing elevated triglyceride levels, comprising administering to the subject a pharmaceutical composition comprising a pharmaceutical carrier and a compound that decreases KCTD17 expression in liver cells in an amount effective to reduce the subject’s hepatic and plasma triglyceride levels, wherein the compound is an oligonucleotide.

(i)	At the bottom of page 18 of the Response of 25 February 2021, Applicant indicates that without conceding the correctness of the Examiner’s position, but to advance prosecution of the subject application, independent claims 1 and 34 have been amended.  At page 19 of the Response, Applicant submits that claims 1 and 34 recite that the administered compound is an oligonucleotide and new dependent claims 39 and 43 recite that the oligonucleotide is an antisense oligonucleotide, an RNA interference inducing compound, or a ribozyme.  Applicant argues that the claims as now presented encompass administration of a genus of compounds, i.e., 
Applicant’s arguments have been fully considered but are not found to be persuasive. The instant specification teaches that knockdown of hepatic Kctd17 (shRNA) in obese mice prevents PHLPP2 degradation (page 62, lines 11-12; page 69, last paragraph).  However, the instant claims encompass administering an infinite number of oligonucleotide compounds that decrease KCTD17 expression and reduce the expression of at least one lipogenic gene (i.e., Srebplc, Fasn, Accl, Scdl; claims 15 and 42).  The teachings of the specification (of HA-Flag-PHLPP2 adenovirus and Kctd17 shRNA) are not adequate written description for an entire genus of oligonucleotides that decrease KCTD17 expression and reduce the expression of at least one lipogenic gene.
As discussed in the previous Office Action of 25 September 2020, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or 
In this case, the specification fails to disclose and there is no art-recognized correlation between the structure of the genus of oligonucleotide compounds and the functions of decreasing KCTD17 expression and reducing the expression of at least one lipogenic gene. In other words, the specification does not teach the structure which results in an oligonucleotide compound with the claimed required characteristics. The descriptions of the HA-Flag-PHLPP2 adenovirus and Kctd17 shRNA of the instant specification (page 36, last paragraph; page 62, lines 11-12; page 69, last paragraph), are not adequate written description of an entire genus of oligonucleotide compounds that decrease KCTD17 expression and reduce the expression of at least one lipogenic gene (such as all possible antisense oligonucleotides, RNA interference inducing compounds, and ribozymes (instant specification page 30, lines 28-29).  The broad brush discussion of designing and screening for oligonucleotide compounds that decrease KCTD17 expression does   
Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358). An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). 
In the instant application, the skilled artisan cannot envision the detailed chemical structure of the genus of oligonucleotide compounds that decrease KCTD17 expression and reduce the expression of at least one lipogenic gene of the encompassed method claims, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The oligonucleotide compound is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).

Claim Rejections - 35 USC § 112(a)
6.	Claims 1, 15, 17, 19, 20, 25, 28-30, 34-36, and 39-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of reducing hepatic and plasma triglyceride levels in a subject in need thereof comprising administering to the subject a pharmaceutical composition comprising a pharmaceutical carrier and KCTD17 shRNA, does not reasonably provide enablement for a method of reducing hepatic and plasma triglyceride levels in a subject in need thereof comprising administering a pharmaceutical composition comprising a pharmaceutical carrier and a compound that decreases KCTD17 expression, wherein the compound is an oligonucleotide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  The basis for this rejection is set forth at pages 12-17 of the previous Office Action of 25 September 2020. 
Claim 1 is directed to a method of reducing hepatic and plasma triglyceride levels in a subject in need thereof comprising administering to the subject a pharmaceutical composition comprising a pharmaceutical carrier and a compound that decreases potassium channel tetramerization domain containing 17 (KCTD17) expression in liver cells in an amount effective to reduce the subject’s hepatic and plasma triglyceride levels, wherein the compound is an 


(i)	At page 21 of the Response of 25 February 2021, Applicant indicates that without conceding the correctness of the Examiner’s position, but to advance prosecution of the subject application, independent claims 1 and 34 have been amended.  Applicant submits that claims 1 and 34 recite that the administered compound is an oligonucleotide and new dependent claims 39 and 43 recite that the oligonucleotide is an antisense oligonucleotide, an RNA interference inducing compound, or a ribozyme.  Applicant argues that the claims as now presented encompass administration of a genus of compounds, i.e., oligonucleotides that decrease KCTD17 expression, for which there is clearly sufficient enablement in the specification.  Applicant asserts that it would not require one of ordinary skill in the art to undertake undue experimentation to practice the invention in its full scope as now claimed.  Applicant contends that one of ordinary skill in the art could readily follow the guidance in the specification to successfully identify oligonucleotides, such as, for example, antisense oligonucleotides, ribozymes, and RNAi molecules, as well as others, that are capable of decreasing KCTD17 expression, and then administer such compounds to reduce hepatic and plasma triglyceride levels in a subject.  Applicant continues to assert that any experimentation that would require the ordinarily skilled artisan to do so would be merely routine, given the art recognized techniques 
Applicant’s arguments have been fully considered but are not found to be persuasive.  Regarding the administered oligonucleotide compound recited in the instant method claims, the specification teaches that in some embodiments, the oligonucleotide is an antisense oligonucleotide, an RNA-interference inducing compound, or a ribozyme (page 30, lines 28-29; page 34, lines 9-11).  Thus, the instant claims encompass administering an infinite number of oligonucleotide compounds that decrease KCTD17 expression and reduce the expression of at least one lipogenic gene (claims 15, 42) in order to reduce a subject’s hepatic and plasma triglyceride levels.  However, the specification only teaches that KCTD17 shRNA reduces hepatic and plasma triglyceride levels (page 68, lines 5-13; page 69, lines 22-37 through page 70, lines 1-5).
Applicant’s broad brush discussion of making and screening for oligonucleotides that reduce hepatic and plasma triglyceride levels in a subject does not constitute a disclosure of a representative number of members. Applicant’s broad brush assertions also do not constitute adequate guidance to practice the claimed method, but rather constitute an invitation to experiment empirically to determine how to practice the claimed method to obtain the therapeutic results required by the claims.  The specification does not teach any methods or working examples that indicate all possible oligonucleotide compounds that decrease KCTD17 expression and reduce the expression of at least one lipogenic gene also reduce a subject’s hepatic and plasma triglyceride levels. A large quantity of experimentation would be required of the skilled artisan to first identify oligonucleotide compounds that are capable of decreasing KCTD17 expression and then administer such to reduce hepatic and plasma triglyceride levels in 
As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, See Genentech v. Novo NordiskA/S (CAFC) 42 USPQ2d 1001 (1997).
Proper analysis of the Wands factors was provided in the previous Office Action.  Due to the large quantity of experimentation necessary to identify oligonucleotide compounds that decrease KCTD17 expression and reduce the expression of at least one lipogenic gene and then administer such compounds to reduce hepatic and plasma triglyceride levels in a subject; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the unpredictability of reducing a subject’s hepatic and plasma triglyceride levels by administering all possible oligonucleotide compounds encompassed by the claims; and the breath of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.



Conclusion
No claims are allowable.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
28 May 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647